DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Mori (US 2015/0155470) in view of Kamitani (US 2011/0068658) in view of Palmer et al. (US 2020/0092647).
With respect to claim 1, Mori discloses a method for vibrating a vibration device (Figs 14-15), wherein the vibration device includes a piezoelectric element (item 1), a vibration member (item 922) to which the piezoelectric element is bonded (Figs 14-15), and a wiring member (item 2) connected with the piezoelectric element (Fig 1).
Mori does not disclose that the method comprises inputting a signal including a fundamental frequency component to the piezoelectric element through the wiring member, and vibrating the vibration device in a vibration mode that includes the fundamental frequency component and does not approximately include a high order frequency component that is n times (n represents an integer of 2 or more) the 
Kamitani et al. teaches a method for driving a piezoelectric vibrating device in which that the method comprises inputting a signal including a fundamental frequency component to the piezoelectric element through the wiring member, and vibrating the vibration device in a vibration mode that includes the fundamental frequency component and does not approximately include a high order frequency component that is n times (n represents an integer of 2 or more) the fundamental frequency component (Abstract).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to input a signal having a fundamental frequency and suppress harmonics, as taught by Kamitani et al. in the device of Mori for the benefit of inputting only the desired frequencies to the piezoelectric element (Paragraphs 69-70 and 74 of Kamitani et al.).
Palmer et al. teaches a method for driving a piezoelectric vibrating device in which the fundamental frequency component is lower than a resonance frequency component of the vibration device (Paragraph 80).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to provide a fundamental frequency lower than the resonance frequency, as taught by Palmer et al., in the device of Mori for the benefit of providing improved phase control (Paragraph 80 of Palmer et al.).
With respect to claim 2, the combination of Mori, Kamitani et al., and Palmer et al. discloses the method for vibrating the vibration device according to claim 1. Palmer et al. discloses that the fundamental frequency component is included in a human audible frequency band (Paragraph 996).
With respect to claim 3, the combination of Mori, Kamitani et al., and Palmer et al. discloses the method for vibrating the vibration device according to claim 2. Palmer et al. discloses that the vibration device is mounted in a vehicle (Paragraph 1453).
With respect to claim 4, the combination of Mori, Kamitani et al., and Palmer et al. discloses the method for vibrating the vibration device according to claim 1. Mori discloses that the wiring member includes a base (item 21) including a resin (Paragraph 37) and bonded to the vibration member (Fig 1b), and a plurality of conductors disposed on the base and connected with the piezoelectric element (Fig 1 and paragraph 37).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932.  The examiner can normally be reached on Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEREK J ROSENAU/Primary Examiner, Art Unit 2837